DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 3/3/2021 and 7/23/2021 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/3/2021, as modified by the preliminary amendment also filed on 3/3/2021.  Claims 1-15 remain pending in the present application.
Specification
The disclosure is objected to because of the following informalities: on page 8, line 6 of the application as originally filed, it appears that “fever bits” should be “fewer bits”.  Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, and 11-13 are objected to because of the following informalities:
In claim 1, on lines 5 and 6, “group of plurality” should be “group of a plurality” or something similar.
In claim 1, on line 14, “other communication device” should be “another communication device”, “other communication devices”, or something similar.
In claim 1, on lines 18 and 19, “for informing the transmitter of the communication packet to its receiver” is grammatically incorrect and should be reworded.
In claim 1, on line 19, it appears that “long node identity” should be “long node identifier”.
In claim 2, on line 2, it appears that “fever bits” should be “fewer bits”.
The comma at the end of claim 4 should be replaced with a period.
In claim 11, on lines 9 and 10, “other communication device” should be “another communication device”, “other communication devices”, or something similar.
In claim 11, on line 14, “to inform the transmitter of the communication packet to its receiver” is grammatically incorrect and should be reworded.
In claim 11, on lines 14 and 15, it appears that “long node identity” should be “long node identifier”.
In claim 11, on line 16, it appears that “theirs bi-directional radio communication” should be “their bi-directional radio communication”, or something similar
In claim 12, on lines 14 and 15, “for informing the transmitter of the communication packet to its receiver” is grammatically incorrect and should be reworded.
In claim 12, on line 15, it appears that “long node identity” should be “long node identifier”.
In claim 13, on line 13, “to inform the transmitter of the communication packet to its receiver” is grammatically incorrect and should be reworded.
In claim 13, on lines 13 and 14, it appears that “long node identity” should be “long node identifier”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first communication device and a second communication device, wherein each communication device is configured to provide a bi-directional radio communication with at least one of the plurality of communication devices, wherein each communication device is configured to generate a short node identifier (S-ID) for identifying said communication device in a dedicated communication between it and other communication device belonging to the plurality of communication devices, and wherein each communication device is further configured to include at least its generated short node identifier as a transmitter address into a control part of a communication packet for informing the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet for securing a security of their communication” in claim 1, “wherein the first communication device is configured to use its short node identifier as a transmitter address in a control part of a first packet and its long node identifier in another part of the first packet when determining the first packet as a beacon to be broadcasted to at least the second communication device” in claim 3, “wherein the second communication device is configured to use its short node identifier as a transmitter address and the short node identifier of the first communication device as a receiver address in a control part of a second packet, and its long node identifier in another part of the second packet when determining the second packet to be transmitted as an association request to the first communication device” in claim 4, “wherein the first communication device is configured to use its short node identifier as a transmitter address and the short node identifier of the second communication device as a receiver address in a control part of a third packet, and its long node identifier and the long node identifier of the second communication device in another part of the third packet when determining the third packet as an association acknowledgement response to be transmitted to the second communication device for completing an association of the first and second communication devices” in claim 5, “wherein the first communication device is configured to check the control part of the second packet for detecting whether the short node identifier is similar to any other short node identifier (S-ID), which it knows, and to use its short node identifier as a transmitter address and the short node identifier of the second communication device as a receiver address in a control part of a fourth packet for determining the fourth packet as an association non-acknowledgement response to be transmitted to the second communication device, if such coincidence exists” in claim 6, “wherein the second device is configured to re-generate its short node identifier (S-ID), if it receives the fourth packet, and to re-determine the second packet by means of its re-generated short node identifier for its re-transmission as a new response to the first communication device” in claim 7, “wherein the first and second communication devices, which have been associated, are configured to address communication packets to each other by means of theirs short node identifiers (S-IDs), which have been included into a control part of communication packets as transmitter and receiver addresses” in claim 8, “wherein each communication device is configured to check each short node identifier (S-ID) from a control part of communication packets in the network for detecting whether any short node identifier (S-ID) is similar to its generated short node identifier and to re-generate its short node identifier (S-ID), if such coincidence exists” in claim 9, “presenting, by each communication device, a long node identifier (L-ID) in order to address said communication device and to use it in at least one security procedure of communication in the network, generating, by each communication device, a short node identifier (S-ID) in order to identify said communication device in a dedicated communication between it and other communication device belonging to the plurality of communication devices, and including, by each communication device, at least its generated short node identifier as a transmitter address into a control part of a communication packet in order to inform the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet in order to secure a security of theirs bi-directional radio communication” in claim 11,  “a controller part, wherein the controller part is configured to present a long node identifier (L-ID) for addressing said communication device and for being used in at least one security procedure of communication in a wireless communication network, wherein the controller part is configured to generate a short node identifier (S-ID) for identifying said communication device in a dedicated communication between it and other communication device of the network, and wherein the controller part is further configured to include at least its generated short node identifier as a transmitter address into a control part of a communication packet for informing the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet for securing a security of communication” and “a data transfer part, wherein the data transfer part is configured to provide a bi-directional radio communication with at least one another wireless communication device” in claim 12, and “providing, by a data transfer part of the communication device, a bi-directional radio communication with at least one another wireless communication device, presenting, by a controller part of the communication device, a long node identifier (L-ID) in order to address said communication device and to use it in at least one security procedure of communication in a wireless communication network, generating, by the controller part, a short node identifier (S-ID) in order to identify said communication device in a dedicated communication between it and other communication device of the network, and including, by the controller part, at least its generated short node identifier as a transmitter address into a control part of a communication packet in order to inform the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet in order to secure a security of communication” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Figure 4 and paragraphs 0062-0067 of Applicant’s specification as published disclose that the communication devices include a processor part, a memory part, an antenna, and a power supply, all of which are structure.  Figure 4 and paragraphs 0064 and 0065 of Applicant’s specification as published disclose that the controller part includes a processor part and a memory part, both of which are structure.  A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “data transfer part”.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 12 and 13, Applicant’s specification discloses no structure for the “data transfer part”.

Claims 14 and 15 are rejected by virtue of their dependency on claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 1, on lines 10 and 11, the phrase "at least one security procedure of communication in the network" renders the claim indefinite because it is unclear what “security procedure of communication” means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Claim 1 recites the limitation "its receiver" on lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.

Also regarding claim 1, on line 20, the phrase "securing a security" renders the claim indefinite because it is unclear what the phrase means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Regarding claim 6, on line 3, the phrase "detecting whether the short node identifier is similar to any other short node identifier" renders the claim indefinite because it is unclear how closely the short node identifiers must resemble one another to be considered as “similar”.

Regarding claim 9, on line 4, the phrase "whether any short node identifier (S-ID) is similar to its generated short node identifier" renders the claim indefinite because it is unclear how closely the short node identifiers must resemble one another to be considered as “similar”.

Regarding claim 11, on lines 6 and 7, the phrase "at least one security procedure of communication in the network" renders the claim indefinite because it is unclear what “security procedure of communication” means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Claim 11 recites the limitation "its receiver" on line 14.  There is insufficient antecedent basis for this limitation in the claim.

Also regarding claim 11, on line 15, the phrase "securing a security" renders the claim indefinite because it is unclear what the phrase means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Regarding claim 12, on lines 7 and 8, the phrase "at least one security procedure of communication in the network" renders the claim indefinite because it is unclear what “security procedure of communication” means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Claim 12 recites the limitation "its receiver" on lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Also regarding claim 12, on line 16, the phrase "securing a security" renders the claim indefinite because it is unclear what the phrase means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Regarding claim 13, on lines 6 and 7, the phrase "at least one security procedure of communication in the network" renders the claim indefinite because it is unclear what “security procedure of communication” means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Claim 13 recites the limitation "its receiver" on line 13.  There is insufficient antecedent basis for this limitation in the claim.

Also regarding claim 13, on line 14, the phrase "securing a security" renders the claim indefinite because it is unclear what the phrase means.  The phrase appears to be grammatically incorrect and perhaps missing some wording.

Claim limitation “data transfer part” in claims 12 and 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5, 7, 8, 10, 14, and 15 are rejected by virtue of their dependency on claims 1 and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  
Claim 14 claims the non-statutory subject matter of a computer program, where the only limitations in this claim are directed solely to the program which is purely a data structure and thus non-statutory subject matter.  Data structures not claimed as embodied in a computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory).  Therefore, since the claimed program is not tangibly embodied in a physical medium and encoded on a non-transitory computer readable medium then the Applicants has not complied with 35 U.S.C. 101.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 claims a tangible, non-volatile computer-readable storage medium comprising the computer program.  The specification provides only non-limiting examples of what constitutes a computer-readable storage medium.  Therefore, claim 15 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification, which only provides non-limiting examples, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
An amendment to these claims adding --non-transitory-- before “computer-readable storage medium” would overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Montano et al. (U.S. Patent Application Publication No. 2003/0063619 A1) (hereinafter Montano) in view of Gundavelli et al. (U.S. Patent Application Publication No. 2020/0244655 A1) (hereinafter Gundavelli).

Regarding claim 1, Montano discloses an addressing system for a wireless communication network (Figure 3 and paragraphs 0002 and 0008 disclose the present invention relates to wireless personal area networks and wireless local area networks.  FIG. 3 is a block diagram of a wireless network 300 that could use the IEEE 802.15 standard 200.  In a preferred embodiment the network 300 is a wireless personal area network (WPAN), or piconet.  However, it should be understood that the present invention also applies to other settings where bandwidth is to be shared among several users, such as, for example, wireless local area networks (WLAN), or any other appropriate wireless network.  Paragraph 0060 discloses each device 310, 321-325 should maintain mapping table that maps the correspondence between device IDs and MAC addresses.  The table is filled in based on the device ID and MAC address information provided to the devices 321-325 by the coordinator 310.  This allows each device 310, 321-325 to reference themselves and the other devices in the network 300 by either device ID or MAC address), comprising
a first communication device (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300) and
a second communication device (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300),
wherein the first and second communication devices, belong to a group of plurality of communication devices of the network (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300),
wherein each communication device is configured to provide a bi-directional radio communication with at least one of the plurality of communication devices (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300),
wherein each communication device has a long node identifier (L-ID) for addressing said communication device (Figure 3 and paragraph 0058 disclose independent of any network it is in, each device 310, 321-325 has a unique MAC address that can be used to identify it.  This MAC address is generally assigned by the manufacturer so that no two devices 310, 321-325 have the same MAC address),
a short node identifier (S-ID) for identifying said communication device in a dedicated communication between it and other communication device belonging to the plurality of communication devices (Figure 3 and paragraph 0059 discloses the network 300 can also assign a device ID to each device 310, 321-325 in the network 300 to use in addition its unique MAC address.  In the preferred embodiments the MAC 420 uses ad hoc device IDs to identify devices 310, 321-325), and
wherein each communication device is further configured to include at least its generated short node identifier as a transmitter address into a control part of a communication packet for informing the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, and 0112 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812).
Montano does not explicitly disclose wherein each communication device has a long node identifier (L-ID) for being used in at least one security procedure of communication in the network, wherein each communication device is configured to generate a short node identifier (S-ID), and a long node identity for securing a security of their communication.
In analogous art, Gundavelli discloses wherein each communication device has a long node identifier (L-ID) for being used in at least one security procedure of communication in the network (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point),
wherein each communication device is configured to generate a short node identifier (S-ID) (Figure 4 and paragraph 0049 disclose the client device 110(1) randomly generates the MAC addresses (with the local bit set) and requests the network to authorize the usage of those MAC addresses.  At 207, the client device 110(1) generates a set of randomly chosen MAC addresses M1 and M2, for example), and
a long node identity for securing a security of their communication (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a MAC address for security and a device generating its own address, as described in Gundavelli, with using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a MAC address for security and a device generating its own address of Gundavelli with using a device identifier in a header and a MAC address in a payload of a packet of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Montano, as modified by Gundavelli, further discloses wherein the short node identifier has fever bits than the long node identifier (Figure 3 and paragraph 0059 disclose the device IDs are generally much smaller than the MAC addresses for each device 310, 321-325.  In the preferred embodiments the device IDs are 4-bits and the MAC addresses are 48-bits).

Regarding claim 3, as applied to claim 1 above, Montano, as modified by Gundavelli, further discloses wherein the first communication device is configured to use its short node identifier as a transmitter address in a control part of a first packet and its long node identifier in another part of the first packet when determining the first packet as a beacon to be broadcasted to at least the second communication device (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, and 0112 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812).

Regarding claim 4, as applied to claim 3 above, Montano, as modified by Gundavelli, further discloses wherein the second communication device is configured to use its short node identifier as a transmitter address and the short node identifier of the first communication device as a receiver address in a control part of a second packet, and its long node identifier in another part of the second packet when determining the second packet to be transmitted as an association request to the first communication device (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, and 0112 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812).

Regarding claim 5, as applied to claim 4 above, Montano, as modified by Gundavelli, further discloses wherein the first communication device is configured to use its short node identifier as a transmitter address and the short node identifier of the second communication device as a receiver address in a control part of a third packet, and its long node identifier and the long node identifier of the second communication device in another part of the third packet when determining the third packet as an association acknowledgement response to be transmitted to the second communication device for completing an association of the first and second communication devices (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, 0112, and 0113 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812.  FIG. 8B is a block diagram of an association reply payload according to the first preferred embodiment.  This is used when the coordinator 310 responds to an association request frame 820.  As shown in FIG. 8B, the association reply payload 820 includes a MAC address 822, a padding block 824, and a device ID 826).

Regarding claim 6, as applied to claim 4 above, Montano discloses the claimed invention except explicitly disclosing wherein the first communication device is configured to check the control part of the second packet for detecting whether the short node identifier is similar to any other short node identifier (S-ID), which it knows, and to use its short node identifier as a transmitter address and the short node identifier of the second communication device as a receiver address in a control part of a fourth packet for determining the fourth packet as an association non-acknowledgement response to be transmitted to the second communication device, if such coincidence exists.
Gundavelli further discloses wherein the first communication device is configured to check the control part of the second packet for detecting whether the short node identifier is similar to any other short node identifier (S-ID), which it knows, and to use its short node identifier as a transmitter address and the short node identifier of the second communication device as a receiver address in a control part of a fourth packet for determining the fourth packet as an association non-acknowledgement response to be transmitted to the second communication device, if such coincidence exists (Figure 4 and paragraph 0051 disclose if at 217, the management entity 150 determines, based on its knowledge of MAC addresses used by other devices in the network, that MAC addresses M1 and M2 are already in use, then the management entity 150 would generate a notification to be sent via the AP 120(1) to the client device 110(1) so that the client device 110(1) can generate new MAC addresses).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate requiring a different address be generated if an address is already in use, as described in Gundavelli, using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining requiring a different address be generated if an address is already in use of Gundavelli with using a device identifier in a header and a MAC address in a payload of a packet of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 6.

Regarding claim 7, as applied to claim 6 above, Montano discloses the claimed invention except explicitly disclosing wherein the second device is configured to re-generate its short node identifier (S-ID), if it receives the fourth packet, and to re-determine the second packet by means of its re-generated short node identifier for its re-transmission as a new response to the first communication device.
Gundavelli further discloses wherein the second device is configured to re-generate its short node identifier (S-ID), if it receives the fourth packet, and to re-determine the second packet by means of its re-generated short node identifier for its re-transmission as a new response to the first communication device (Figure 4 and paragraph 0051 disclose if at 217, the management entity 150 determines, based on its knowledge of MAC addresses used by other devices in the network, that MAC addresses M1 and M2 are already in use, then the management entity 150 would generate a notification to be sent via the AP 120(1) to the client device 110(1) so that the client device 110(1) can generate new MAC addresses).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate requiring a different address be generated if an address is already in use, as described in Gundavelli, using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining requiring a different address be generated if an address is already in use of Gundavelli with using a device identifier in a header and a MAC address in a payload of a packet of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 1 above, Montano, as modified by Gundavelli, further discloses wherein the first and second communication devices, which have been associated, are configured to address communication packets to each other by means of theirs short node identifiers (S-IDs), which have been included into a control part of communication packets as transmitter and receiver addresses (Figure 3 and paragraph 0059 and 0060 disclose these device IDs can be used, for example, in the MAC header.  The device IDs are generally much smaller than the MAC addresses for each device 310, 321-325.  In the preferred embodiments the device IDs are 4-bits and the MAC addresses are 48-bits.  Each device 310, 321-325 should maintain mapping table that maps the correspondence between device IDs and MAC addresses.  The table is filled in based on the device ID and MAC address information provided to the devices 321-325 by the coordinator 310.  This allows each device 310, 321-325 to reference themselves and the other devices in the network 300 by either device ID or MAC address).

Regarding claim 10, as applied to claim 1 above, Montano, as modified by Gundavelli, further discloses wherein the network is Digital European Cordless Telecommunication DECT-220 -based network, a wireless mesh network, a wireless Bluetooth Low Energy (BLE) -based radio network, a wireless local area network (WLAN), Thread network, Zigbee network, Public Land Mobile Network (PLMN), or cellular network (Paragraph 0002 discloses the present invention relates to wireless personal area networks and wireless local area networks).

Regarding claim 11, Montano discloses an addressing method for a wireless communication network (Figure 3 and paragraphs 0002 and 0008 disclose the present invention relates to wireless personal area networks and wireless local area networks.  FIG. 3 is a block diagram of a wireless network 300 that could use the IEEE 802.15 standard 200.  In a preferred embodiment the network 300 is a wireless personal area network (WPAN), or piconet.  However, it should be understood that the present invention also applies to other settings where bandwidth is to be shared among several users, such as, for example, wireless local area networks (WLAN), or any other appropriate wireless network.  Paragraph 0060 discloses each device 310, 321-325 should maintain mapping table that maps the correspondence between device IDs and MAC addresses.  The table is filled in based on the device ID and MAC address information provided to the devices 321-325 by the coordinator 310.  This allows each device 310, 321-325 to reference themselves and the other devices in the network 300 by either device ID or MAC address), comprising following steps of
presenting at least first and second communication devices belonging to a group of a plurality of communication devices of the network (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300),
presenting, by each communication device, a long node identifier (L-ID) in order to address said communication device (Figure 3 and paragraph 0058 disclose independent of any network it is in, each device 310, 321-325 has a unique MAC address that can be used to identify it.  This MAC address is generally assigned by the manufacturer so that no two devices 310, 321-325 have the same MAC address),
a short node identifier (S-ID) in order to identify said communication device in a dedicated communication between it and other communication device belonging to the plurality of communication devices (Figure 3 and paragraph 0059 discloses the network 300 can also assign a device ID to each device 310, 321-325 in the network 300 to use in addition its unique MAC address.  In the preferred embodiments the MAC 420 uses ad hoc device IDs to identify devices 310, 321-325), and
including, by each communication device, at least its generated short node identifier as a transmitter address into a control part of a communication packet in order to inform the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, and 0112 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812).
Montano does not explicitly disclose presenting, by each communication device, a long node identifier (L-ID) in order to use it in at least one security procedure of communication in the network, generating, by each communication device, a short node identifier (S-ID), and including, by each communication device, at least its long node identity in order to secure a security of theirs bi-directional radio communication.
In analogous art, Gundavelli discloses presenting, by each communication device, a long node identifier (L-ID) in order to use it in at least one security procedure of communication in the network (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point),
generating, by each communication device, a short node identifier (S-ID) (Figure 4 and paragraph 0049 disclose the client device 110(1) randomly generates the MAC addresses (with the local bit set) and requests the network to authorize the usage of those MAC addresses.  At 207, the client device 110(1) generates a set of randomly chosen MAC addresses M1 and M2, for example), and
a long node identity in order to secure a security of theirs bi-directional radio communication (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a MAC address for security and a device generating its own MAC address, as described in Gundavelli, with using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a MAC address for security and a device generating its own MAC address of Gundavelli with using a device identifier in a header and a MAC address in a payload of a packet of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 1.

Regarding claim 12, Montano discloses a wireless communication device (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300), comprising
a controller part (Figure 3 and paragraph 0060 disclose each device 310, 321-325 should maintain mapping table that maps the correspondence between device IDs and MAC addresses.  The table is filled in based on the device ID and MAC address information provided to the devices 321-325 by the coordinator 310.  This allows each device 310, 321-325 to reference themselves and the other devices in the network 300 by either device ID or MAC address.  Each of Montano’s devices inherently includes a controller part as they execute processes which requires some type of device for controlling the execution of processes in the device) and
a data transfer part (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300.  Each of Montano’s devices inherently includes a data transfer part as they communicate with other devices),
wherein the data transfer part is configured to provide a bi-directional radio communication with at least one another wireless communication device (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300),
wherein the controller part is configured to present a long node identifier (L-ID) for addressing said communication device (Figure 3 and paragraph 0058 disclose independent of any network it is in, each device 310, 321-325 has a unique MAC address that can be used to identify it.  This MAC address is generally assigned by the manufacturer so that no two devices 310, 321-325 have the same MAC address),
a short node identifier (S-ID) for identifying said communication device in a dedicated communication between it and other communication device of the network (Figure 3 and paragraph 0059 discloses the network 300 can also assign a device ID to each device 310, 321-325 in the network 300 to use in addition its unique MAC address.  In the preferred embodiments the MAC 420 uses ad hoc device IDs to identify devices 310, 321-325), and
wherein the controller part is further configured to include at least its generated short node identifier as a transmitter address into a control part of a communication packet for informing the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, and 0112 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812).
Montano does not explicitly disclose a long node identifier (L-ID) for being used in at least one security procedure of communication in a wireless communication network, wherein the controller part is configured to generate a short node identifier (S-ID), and a long node identity for securing a security of communication.
In analogous art, Gundavelli discloses a long node identifier (L-ID) for being used in at least one security procedure of communication in a wireless communication network (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point),
wherein the controller part is configured to generate a short node identifier (S-ID) (Figure 4 and paragraph 0049 disclose the client device 110(1) randomly generates the MAC addresses (with the local bit set) and requests the network to authorize the usage of those MAC addresses.  At 207, the client device 110(1) generates a set of randomly chosen MAC addresses M1 and M2, for example), and
a long node identity for securing a security of communication (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a MAC address for security and a device generating its own MAC address, as described in Gundavelli, with using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a MAC address for security and a device generating its own MAC address of Gundavelli with using a device identifier in a header and a MAC address in a payload of a packet of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 12.

Regarding claim 13, Montano discloses an addressing method for a wireless communication device (Figure 3 and paragraphs 0002 and 0008 disclose the present invention relates to wireless personal area networks and wireless local area networks.  FIG. 3 is a block diagram of a wireless network 300 that could use the IEEE 802.15 standard 200.  In a preferred embodiment the network 300 is a wireless personal area network (WPAN), or piconet.  However, it should be understood that the present invention also applies to other settings where bandwidth is to be shared among several users, such as, for example, wireless local area networks (WLAN), or any other appropriate wireless network.  Paragraph 0060 discloses each device 310, 321-325 should maintain mapping table that maps the correspondence between device IDs and MAC addresses.  The table is filled in based on the device ID and MAC address information provided to the devices 321-325 by the coordinator 310.  This allows each device 310, 321-325 to reference themselves and the other devices in the network 300 by either device ID or MAC address), comprising following steps of
providing, by a data transfer part of the communication device, a bi-directional radio communication with at least one another wireless communication device (Figure 3 and paragraph 0070 disclose as used in this application, a stream is a communication between a source device and one or more destination devices.  The source and destination devices can be any devices 310, 321-325 in the network 300.  Each of Montano’s devices inherently includes a data transfer part as they communicate with other devices),
presenting, by a controller part of the communication device, a long node identifier (L-ID) in order to address said communication device (Figure 3 and paragraphs 0058 and 0060 disclose independent of any network it is in, each device 310, 321-325 has a unique MAC address that can be used to identify it.  This MAC address is generally assigned by the manufacturer so that no two devices 310, 321-325 have the same MAC address.  Each device 310, 321-325 should maintain mapping table that maps the correspondence between device IDs and MAC addresses.  The table is filled in based on the device ID and MAC address information provided to the devices 321-325 by the coordinator 310.  This allows each device 310, 321-325 to reference themselves and the other devices in the network 300 by either device ID or MAC address.  Each of Montano’s devices inherently includes a controller part as they execute processes which requires some type of device for controlling the execution of processes in the device),
a short node identifier (S-ID) in order to identify said communication device in a dedicated communication between it and other communication device of the network (Figure 3 and paragraph 0059 discloses the network 300 can also assign a device ID to each device 310, 321-325 in the network 300 to use in addition its unique MAC address.  In the preferred embodiments the MAC 420 uses ad hoc device IDs to identify devices 310, 321-325), and
including, by the controller part, at least its generated short node identifier as a transmitter address into a control part of a communication packet in order to inform the transmitter of the communication packet to its receiver, and at least its long node identity into another part of the communication packet (Figures 6-8A and paragraphs 0059, 0079, 0084, 0085, 0092, 0093,  0111, and 0112 disclose these device IDs can be used, for example, in the MAC header.  As shown in FIG. 6, the frame 600 may include a preamble 610, a header 620, a header check sequence (HCS) 630, a payload 640, a frame check sequence (FCS) 450, and a postamble 660.  The header 620 is preferably divided into a physical header 622 and a MAC header 624.  FIGS. 7A and 7B are block diagrams showing the MAC header of FIG. 6 according to preferred embodiments of the present invention.  As shown in FIG. 7A, the MAC header 624 includes a version indicator 705, an ACK policy indicator 710, a sequence number 715, a frame type 720, a destination device ID 725, and a source device ID 730.  The source device ID 730 is the device ID of the device 310, 321-325 from which the frame 600 is being sent.  As shown in FIG. 7B, the MAC header 624 includes a frame control 755, a network ID 760, a destination device ID 725, a source device ID 730.  FIGS. 8A through 8H are block diagrams showing exemplary payloads 640 from FIG. 6 according to a first preferred embodiment of the present invention.  As shown in FIG. 8A, the association request payload 810 includes the MAC address of the requestor 812).
Montano does not explicitly disclose a long node identifier (L-ID) to use it in at least one security procedure of communication in a wireless communication network, generating, by the controller part, a short node identifier (S-ID), and a long node identity in order to secure a security of communication.
In analogous art, Gundavelli discloses a long node identifier (L-ID) to use it in at least one security procedure of communication in a wireless communication network (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point),
generating, by the controller part, a short node identifier (S-ID) (Figure 4 and paragraph 0049 disclose the client device 110(1) randomly generates the MAC addresses (with the local bit set) and requests the network to authorize the usage of those MAC addresses.  At 207, the client device 110(1) generates a set of randomly chosen MAC addresses M1 and M2, for example), and
a long node identity in order to secure a security of communication (Figure 4 and paragraphs 0032 and 0033 disclose as shown at 202, the client device 110(1) has a physical MAC address M0 and an authentication identity C1 used for authentication, such as authentication according to the Extensible Authentication Protocol (EAP) of IEEE 802.1x.  Assuming that the client device 110(1) is not associated to an AP, then at 204, the client device 110(1) sends a probe request.  The probe request is received by AP 120(1) and the AP sends a probe response at 206.  After receiving the probe response, the client device 110(1) is now aware of AP 120(1) and at 208 sends an EAP-over-LAN (EAPOL)-start message to the AP 120(1) to initiate the authentication handshake process.  In response to receiving the EAPOL-start message, at 210 the AP 120(1) sends an EAP-Request/Identity message to the client device 110(1).  At 212, the client device 110(1) responds with an EAP-Response/Identity message and in this message, the client includes the EAP identity (C1).  The physical MAC address M0 of the client device 110(1) is also included in any of the messages that the client device 110(1) sends to the AP 120(1) up to this point).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using a MAC address for security and a device generating its own MAC address, as described in Gundavelli, with using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using a MAC address for security and a device generating its own MAC address of Gundavelli with using a device identifier in a header and a MAC address in a payload of a packet of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 13.

Regarding claim 14, as applied to claim 13 above, Montano, as modified by Gundavelli, further discloses a computer program comprising instructions, which, when the program is executed by a computer, cause the computer to carry out at least the steps of the method according to claim 13 (Paragraph 0002 discloses the present invention relates to systems, methods, devices, and computer program products for controlling the transmission of data in a wireless personal area network or wireless local area network environment).

Regarding claim 15, as applied to claim 14 above, Montano discloses the claimed invention except explicitly disclosing a tangible, non-volatile computer-readable storage medium comprising the computer program according to claim 14.
Gundavelli further discloses a tangible, non-volatile computer-readable storage medium comprising the computer program according to claim 14 (Figure 8 and paragraph 0105 disclose the processor 530 is configured to execute instructions stored in memory 540.  The memory 540 stores software instruction for a client operating system 542, network interface driver software 544 for the network interface 500, and client application software 546 for one or more client applications that are running on client device 110(i)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a memory for storing software instructions for operating a device, as described in Gundavelli, with a computer program products for operating a device, as described in Montano, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a memory for storing software instructions for operating a device of Gundavelli with a computer program products for operating a device of Montano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gundavelli.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano and Gundavelli to obtain the invention as specified in claim 15.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Montano in view of Gundavelli as applied to claim 1 above, and further in view of Shin et al. (U.S. Patent Application Publication No. 2017/0013153 A1) (hereinafter Shin).

Regarding claim 9, as applied to claim 1 above, Montano, as modified by Gundavelli, discloses the claimed invention except explicitly disclosing wherein each communication device is configured to check each short node identifier (S-ID) from a control part of communication packets in the network for detecting whether any short node identifier (S-ID) is similar to its generated short node identifier and to re-generate its short node identifier (S-ID), if such coincidence exists.
In analogous art, Shin discloses wherein each communication device is configured to check each short node identifier (S-ID) from a control part of communication packets in the network for detecting whether any short node identifier (S-ID) is similar to its generated short node identifier and to re-generate its short node identifier (S-ID), if such coincidence exists (Figure 5 and paragraphs 0117 and 0118 disclose  in operation S530, the first device 10 may determine whether the generated random address matches the random address of the neighboring device.  When it is determined that the generated random address matches the random address of the neighboring device, the first device 10 may regenerate the random address).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate regenerating the address if the address matches the address of a neighboring device, as described in Shin, with using a device identifier in a header and a MAC address in a payload of a packet, as described in Montano, as modified by Gundavelli, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining regenerating the address if the address matches the address of a neighboring device of Shin with using a device identifier in a header and a MAC address in a payload of a packet of Montano, as modified by Gundavelli, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Montano, Gundavelli, and Shin to obtain the invention as specified in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Trachewsky et al. (U.S. Patent Application Publication No. 2001/0055311 A1) discloses method of determining a collision between a plurality of transmitting stations in a frame-based communications network;
Hong et al. (U.S. Patent Application Publication No. 2005/0220063 A1) discloses method and apparatus for communicating between coordinator-based wireless networks connected through backbone network;
Tenny (U.S. Patent Application Publication No. 2007/0226502 A1) discloses signaling with opaque UE identities;
Habetha et al. (U.S. Patent Application Publication No. 2008/0259895 A1) discloses a system and method for an ultra wide-band medium access control distributed reservation protocol;
Dai et al. (U.S. Patent Application Publication No. 2013/0089092 A1) discloses a method for preventing address conflict, and access node;
Lee et al. (U.S. Patent Application Publication No. 2016/0135041 A1) discloses wi-fi privacy in a wireless station using media access control address randomization;
Parhar et al. (U.S. Patent Application Publication No. 2019/0095403 A1) discloses a system and method for delivering seamless continuous play of personalized and customized media and browser screen sharing;
Jha et al. (U.S. Patent Application Publication No. 2019/0357123 A1) discloses discovery and network access procedures for 5g things communication system; and 
McCann et al. (U.S. Patent Application Publication No. 2019/0387459 A1) discloses network address policy information received in a pre-associated state.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642